 Case 1:11-cv-05474-LAP-GWG Document 292 Filed 01/22/19 Page 1 of 2




L~lTEDSTATTS DISTRICT COlJRT
SOLTHER~ DISTRICT OF :\LW YORK


1\e\\ York City District Council of Carpenters Pension
Fund, "\'ew York City District Council      Carpelltt:rs
                                                         11 CV                 (LAP) (G\VG)
Welfare Fund, Nev. York Cit) District Council of
Carpenters Annuity Fund, and Nev-, York City District
Council of Carpenters Apprenticesh         Journey man
Rt:training. Edu(.'ational and Industry Fund, by their
rrustees. Frank Spencer. Douglas J. \'1cCarrol1, John
Ballantyne. Paul Tyznar. Paul O'Brien. Ke\in M.
O'Callaghan. Catherine Condon. David \-1ebt:rg. Bryan
Winter. and John DeLollis.
                                                Plaillti Irs,
                               5t ­
vlichael Forde, John Greaney. Joseph Oli\ieri. Brian
Hayes. Michael Mitchell. Finbar O'~eiIL K.A.F.C.I..
vliehael 8rennan, Turbo Entt:l'Jxbes. Inc .. Terence
Buckley. Pitcohn Construction Enterprises. Inc .. Gerard
Me Entee. Pyram id A ssoc iates Construction Corp ..
James Duff). E\I13 Contracting Corp .. \lichael Batalias.
   is[l\ et Batalia:>. \;1atthe\\ Kel kller. Brian Carson.
Joseph RUOCCl'. John Stamberger. and \1
Vi\



John Greiwe>
                                                Plainti         16 CV   35~1   (LAP) (GWGJ
                       - against
\e\\   Yor~Cit:- District Council  Carpenters PCl1:don
       \e\\ York City District Coullcil of Carpenters
Annuity Fund. Plan Administrator of the New       City
District Council of Carpenters Pension Fund. Plan
Administrator orthe New York City District Council
Carpenters Annuity Fund. l30ard oflrustees of the New
York Cit> District Council of Carpenters Pension Fund.
and Board of Trustees of the Nc\\ Yor~ City District
Council of Carpenters Annuity Fund.



                      NOTICE OF WITHDRAWAL OF GREA~EYS'
                      :\10TIO~
                             TO AL TEl{ OR AIVlEND JCDGMENT
    Case 1:11-cv-05474-LAP-GWG Document 292 Filed 01/22/19 Page 2 of 2




       PLEf\SE Ti\ KE NOTICE that defendant John Greaney in Case           ~o.   I I CV 5474 (I AP)

(ClWG) and plaintilTs John Greaney and Imelda Greaney in Case 0:0.16 CY 3551 (LAP) (GWCJ).

by and throllg\: their undersigned counsel. hereby withdraw. with prejudice. their motion tu   ~l!tlT Dr


amend the tlml juJgment entered c'n !\o\ember I-t 20 I is in the above-eaptinned cases.

Dated: Hamiltnn. !\e\v York
       Janual'} ~20 19
                                             Respect full y subm itted.

                                             Quesada & ;v100re. I L.P


                                        Bvd~           m: (\)~_m
                                         Victoria Quesad-;:-f!fct:
                                             35 University Avenue
                                             Hamilton. Ne\\ York 13346
                                             (3 1 5) 228-2060
                                            ,/{forney" fur DefendclI1{ John Greaney
                                            in 11 Cf 5-1""-/ and           John Greaney
                                            (lnd hm!lda Grecmn in 16 ('I' 3551




                                              -2­
